      Case 1:20-mj-02430-MBB Document 75 Filed 10/02/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA

          V.                     CRIMINAL NO. 20-MJ-02430-MBB

    ARTHUR HODGES
              Defendant



 DEFENDANT’S ASSENTED TO MOTION TO MODIFY CONDITIONS OF RELEASE



    As a condition of release the Court set a curfew of 9:00 pm
to 6:00 am. The defendant, through undersigned counsel moves the
Court to modify the curfew condition. The desired modification
would read as follows; The curfew may be extended by the
probation office for employment, medical, or other necessary
reasons as approved by the probation office. Undersigned counsel
has conferred with AUSA Kaitlin O’Donnell, USPO Erin Hennemann
and USPO Brandon Miles who all assent       to the above modification
to conditions of release.



    Defendant, by his attorney,
    /s/ Carlos J. Dominguez
    Carlos J. Dominguez
    90 Canal Street
    4th Floor
    Suite 400
    Boston, MA 02114
    (617) 742-2824
    BBO # 567005                             Date: 10/01/2020
      Case 1:20-mj-02430-MBB Document 75 Filed 10/02/20 Page 2 of 2




                     CERTIFICATE OF SERVICE

I hereby certify that a true copy of the above document was
served on all counsel of record on 10/01/20 by complying with
this court’s directives on
electronic filing.

/s/ Carlos J. Dominguez
